Citation Nr: 0844046	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-31 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected left 
shoulder osteoarthritis.

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected right mandibular 
ramus fracture residuals with temperomandibular joint pain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a post-operative preauricular scar.

4.  Entitlement to an increased evaluation for left shoulder 
osteoarthritis, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for right 
mandibular ramus fracture residuals with temperomandibular 
joint pain, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1977 to 
July 1980 and from September 2002 to August 2003.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that remand is required in this case for 
several reasons.  First, VA has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  See 38 
U.S.C.A. §§ 5100, 5103A, 5106 (West 2002); 38 C.F.R. §§ 
3.159(c) (2008).  The duty to assist includes obtaining 
records in the custody of a Federal department or agency.  38 
C.F.R. § 3.159(c)(1), (2).  This includes relevant Social 
Security Administration (SSA) records.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  In February 2008, 
the veteran notified VA that he was currently receiving SSA 
benefits.  The RO has not attempted to obtain these records.  
Accordingly, remand is required to attempt to obtain the SSA 
records.

Second, VA's duty to assist includes providing a new medical 
examination when a veteran asserts or provides evidence that 
a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  See 
38 C.F.R. § 3.326 (a) (2008); Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  In a February 2008 statement and at 
the October 2008 Board hearing, the veteran asserted that his 
service-connected disorders had worsened since the last VA 
examinations in 2005 and 2006.  Accordingly, the RO must 
provide the veteran with appropriate examinations. 

Third, VA's duty to assist includes obtaining evidence 
necessary to substantiate the claim, which may include a 
thorough and contemporaneous medical examination.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In an October 2006 VA examination 
addendum, the examiner noted that the right shoulder findings 
were caused by overuse due to the service-connected left 
shoulder osteoarthritis.  The RO continued to deny service 
connection for a right shoulder disorder, however, because 
there was no right shoulder diagnosis of record.  Newly 
submitted private medical records indicated diagnoses of 
right shoulder osteoarthritis and tendinitis.  Accordingly, 
remand is required for an appropriate examination.

Fourth, due process requires that the veteran be provided 
with a Board hearing regarding each issue for which he 
requests such a hearing.  38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. §§ 20.700(a), 20.703 (2008).  In August 2005, the 
veteran filed a claim for entitlement to service connection 
for depression.  In a March 2006 rating decision, the RO 
denied the veteran's claim.  In April 2006, the veteran filed 
a notice of disagreement.  In January 2007 the RO issued a 
statement of the case (SOC).  In February 2007, the veteran 
filed a substantive appeal for all SOCs and supplemental SOCs 
and requested a Travel Board hearing.  In February 2008, the 
RO certified the veteran's issues on appeal, but omitted the 
claim regarding depression.  Accordingly, at the October 2008 
Travel Board hearing, testimony on that issue was not taken.  
Accordingly, remand is required so that the RO may schedule a 
hearing regarding the issue of entitlement to service 
connection for depression.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The RO must provide the 
veteran with notice of the newly revised 
criteria for diagnosing and evaluating 
scars, effective October 23, 2008.  See 73 
Fed. Reg. 54710 (September 23, 2008).

2.  The RO must attempt to procure copies 
of all SSA records.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  The RO must afford the veteran an 
examination to determine the current 
nature and severity of the right 
mandibular ramus fracture residuals with 
temperomandibular joint pain (right jaw 
disorder).  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  The report prepared must be 
typed.  The examiner must determine 
whether there is any nerve impairment 
related to the right jaw disorder.  The 
examiner must also address whether there 
is any loss or nonunion of mandible, the 
degree of any loss of range of motion of 
the temperomandibular articulation, the 
loss of whole or part of ramus, and any 
loss of maxilla.  The examiner must 
comment upon any additional functional 
impairment due to the right jaw disorder.

4.  The RO must afford the veteran an 
examination to determine the current 
nature and severity of the veteran's right 
postoperative preauricular scar and the 
anterior left shoulder post-operative 
scar.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  
The report prepared must be typed.  For 
each scar, the examiner must measure the 
length and width and note whether the scar 
is elevated or depressed on palpation, is 
adherent to underlying tissue, is hypo- or 
hyper-pigmented in an area exceeding six 
square inches, has abnormal skin texture 
in an area exceeding six square inches, if 
underlying soft tissue is missing in an 
area exceeding six square inches, and if 
the skin is indurated and inflexible in an 
area exceeding six square inches.  The 
examiner must address whether the scars 
are superficial or deep, cause limited 
motion, are unstable, or are painful on 
examination.  The examiner must determine 
whether the scars cause limitation of 
motion and whether there is any related 
nerve impairment.

5.  The RO must provide the veteran with 
an orthopedic examination to determine the 
current severity of the left shoulder 
osteoarthritis.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.  The examiner must 
conduct range of motion studies on the 
left shoulder, to specifically include 
flexion, extension, abduction, and 
internal and external rotation.  The 
examiner must note if there is ankylosis 
of the scapulohumeral articulation, flail 
shoulder, or false flail joint.  If there 
is clinical evidence of pain on motion, 
the orthopedic examiner must indicate the 
degree of motion at which such pain 
begins.  If there is not, the examiner 
must so state.  The examiner must 
determine whether examination reveals the 
presence of less or more movement than 
normal, weakened movement, excess 
fatigability, or incoordination.  The 
examiner must determine whether repetition 
causes additional limitation of left 
shoulder motion.  Then, after reviewing 
the veteran's complaints, the medical 
history, and the results of diagnostic 
testing, the examiner must render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  
Objective evidence of loss of functional 
use can include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to the service-connected 
left shoulder disability.  The examiner 
must also provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
left shoulder pathology.  

6.  The RO must afford the veteran an 
examination to determine the nature and 
etiology of any right shoulder disorder.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
x-rays, must be accomplished.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  Upon a review of 
the service and postservice medical 
records, the examiner must provide an 
opinion regarding whether there is a 50 
percent probability or greater that the 
veteran's service-connected left shoulder 
disorder presently causes or aggravates a 
right shoulder disorder.  In rendering an 
opinion, the examiner must indicate 
whether the baseline level of severity of 
the right shoulder disorder is established 
by medical evidence created before the 
onset of aggravation or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity of the 
disability.  

7.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

8.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, each of the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

10.  The RO must schedule the veteran for 
a Travel Board hearing regarding the issue 
of entitlement to service connection for 
depression.  The veteran and his 
representative must be notified of the 
date and time of the hearing.

11.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




